COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


BARBARA ANN BRIGHT
                                                                 MEMORANDUM OPINION *
v.     Record No. 0466-09-3                                           PER CURIAM
                                                                   SEPTEMBER 1, 2009
NORTON COMMUNITY HOSPITAL, INC. AND
 OLD REPUBLIC INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (D. Allison Mullins; Lee & Phipps. P.C., on brief), for appellant.

                 (Ramesh Murthy; Penn, Stuart & Eskridge, on brief), for appellees.


       Barbara Ann Bright appeals a decision of the Workers’ Compensation Commission

finding that (1) her due process rights were not violated by not allowing an evidentiary hearing;

(2) res judicata barred her claim; and (3) her neck injury was not related to her original injury.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Bright v. Norton Community Hospital, Inc., VWC File No. 232-89-27 (Jan. 26,

2009). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.